Citation Nr: 0907554	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served in the United States Navy from April 1969 
to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied service connection 
for diabetes mellitus, type II, as due to Agent Orange 
exposure.  The Veteran timely appealed the RO's October 2004 
rating action, and this appeal ensued.  

In July 2006 the Veteran failed to appear for a hearing 
before a Veterans Law Judge at the New York, New York, RO 
(i.e., Travel Board hearing).  As the Veteran did not report 
for said hearing and provided no explanation for his failure 
to report, his hearing request is, therefore, deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008). 

During the pendency of the appeal, the Veteran's claim for 
service connection for diabetes mellitus, type II, as due to 
Agent Orange exposure was subject to a VA-wide stay of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  The United States Court of Appeals for 
the Federal Circuit subsequently reversed the Court's 
decision, Haas v Peake, 525 F.3d 1168 (Fed. Cir.2008), 
cert.denied, 77 U.S.L.W. 3267(Jan. 21, 2009) (No. 08-525), 
and the stay on the adjudication of cases affected by Hass v. 
Nicholson has been lifted, effective January 22, 2009.  See, 
Chairman's Memorandum No. 01-09-03 (January 22, 2009).  Thus, 
the Board will proceed with appellate review of the Veteran's 
claim for service connection for diabetes mellitus, type II, 
as due to Agent Orange exposure. 






FINDINGS OF FACT

1.  The Veteran served aboard a United States Naval vessel 
stationed in the waters off of Vietnam during the Vietnam 
era; however, he did not have actual service or visitation in 
the Republic of Vietnam (RVN).

2.  There is no competent medical evidence relating the 
Veteran's currently diagnosed diabetes mellitus, type II--
diagnosed many years after service discharge--with his active 
military service, to include Agent Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to be due to exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).

	Duty to Notify

With regard to the service connection claim discussed in the 
decision below, the Board finds that the duty to notify was 
satisfied by a July 2004 pre-adjudication letter.  In that 
letter, the RO advised the appellant of VA's responsibilities 
to notify and assist him with his service connection claim.  
The RO explained the information and/or evidence required 
from him, including medical evidence of diabetes mellitus, 
type II, as well as evidence that the aforementioned 
disability had existed from military service to the present 
time, or evidence that it was incurred in or aggravated by 
the Veteran's active military service; and a relationship 
between any currently diagnosed diabetes mellitus, type II, 
and his period of military service.  In this regard, VA 
informed the Veteran that they had requested official copies 
of his service records to determine if he had actually been 
assigned to actual duty or visitation in the RVN. 

The RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, or records from 
other Federal agencies, and requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain and consider evidence.  The 
RO also specified that they would obtain any private medical 
records for which sufficient information and authorization 
was furnished, and that the RO would also obtain any 
pertinent VA records if he identified the date(s) and 
place(s) of treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the July 2004 letter met 
the VCAA's notice requirements with respect to the claim of 
entitlement to service connection for diabetes mellitus, type 
II, due to Agent Orange exposure.  As indicated above, the 
appellant has been notified of what is needed to substantiate 
the aforementioned service connection claim and was afforded 
several opportunities to present information and/or evidence 
in support of said claim, which he has done.  As a result of 
the RO's development, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the claim for service connection for 
diabetes mellitus, type II, due to Agent Orange exposure.

Hence, in light of all that has been done to notify the 
Veteran with regard to the above-referenced service 
connection claim, the Board finds that any failure on VA's 
part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 
C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: Veteran status, existence of a disability, 
connection between the Veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  The RO provided the Veteran with notice of the 
Dingess elements in an August 2006 letter.  Id. 



	Duty to Assist

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  
Here, the Veteran's service medical and personnel records (DD 
214), along with post-service private treatment reports, have 
been obtained and associated with the claims file.  In 
addition, the claims files include responses from 
governmental agencies, such as the National Personnel Records 
Center (NPRC), containing information as to whether or not 
the Veteran had actual duty or visitation in the RVN.  (See, 
August 2004 NPRC response). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection issue 
is ready to be considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Laws and Regulations
        
       General Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

	Presumptive criteria

Where a Veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

	Agent Orange-criteria

For Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed.  
The specified diseases are: chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2). 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97. 

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam. Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a Veteran who served in 
the Republic of Vietnam during that period). 
See VAOPGCPREC 27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does not 
include service of a Vietnam era Veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  This requirement 
was upheld by the Court in Haas v. Peake, 20 Vet. App. 257 
(2006), which reversed a decision of the Board, which had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides (including the dioxin Agent 
Orange) when the only evidence of said exposure was the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam, such as the Veteran's current 
claim.  Id.  





III.  Analysis

The Veteran contends that he has diabetes mellitus, type II, 
as a direct result of having been exposed to Agent Orange 
while stationed aboard the USS ENTERPRISE (CVAN 65) off the 
"official waters" of Vietnam from 1971 to 1973.  (See, VA 
Form 9, dated and signed by the Veteran in August 2005).

After a review of the evidence of record, the Board finds 
that service connection for diabetes mellitus, type II, as 
due to exposure to Agent Orange on a presumptive basis is not 
warranted.  In reaching the foregoing determination, the 
Board observes that the evidence of record is wholly devoid 
of any proof and/or documentation that the Veteran had actual 
duty or visitation in the RVN.  To this end, although the 
NPRC confirmed that the Veteran served aboard the USS 
ENTERPRISE (CVAN-65), they were unable to determine whether 
or not the Veteran had in-country service in the RVN.  NPRC 
reported that the USS ENTEPRISE was in the official water of 
the RVN from July 14, to September 4, 1971, September 9, 
1971, September 25-26, 1971, January 19-24, 1972, October 2-
23, 1972, November 1, to December 11, 1972, December 18, 1972 
to January 13, 1973, January 24, 1973 to February 23, 1973, 
March 1-2, 1973, and March 11, 28,1973.  No ports in the RVN 
were listed.  (See, NPRC's response, dated in August 2004).  

Overall, the above-cited evidence does not establish, that 
the Veteran was ever stationed or visited Vietnam proper.  
Accordingly, the presumptive provisions of 
38 C.F.R. § 3.307(a)(6)(iii) are not applicable to this case.  
The restrictions of 
38 C.F.R. § 3.307(a)(6)(iii) are clear, in order for the 
provision to apply, service in the waters offshore is 
included only if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Therefore, the Board 
finds that service connection for type II diabetes mellitus 
due to exposure to Agent Orange is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309(e).  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.

The Board also finds that service connection on a direct 
basis for diabetes mellitus, type II, may not be granted.  To 
this end, service medical records do not document any 
treatment for type II diabetes mellitus, and the medical 
evidence shows that the Veteran was first diagnosed with the 
disease in 2001, many years after his discharge from service.  
(See, treatment record, dated in September 2001, prepared and 
submitted by Stony Brook, State University of New York, 
University Hospital and Medical Center).  Furthermore, there 
is no competent evidence linking the Veteran's currently 
diagnosed type II diabetes mellitus with his period of active 
military service, to include Agent Orange.  In fact, in an 
August 2004 response to VA's inquiry as to the existence of 
any documents verifying the Veteran's exposure to herbicides, 
NPRC reported that there was none.  

Therefore, for all the foregoing reasons, service connection 
must be denied for a diabetes mellitus, type II, as due to 
Agent Orange exposure.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, type II, as due to 
Agent Orange exposure is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


